Citation Nr: 0409946	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability of the lungs, 
based on exposure to Agent Orange during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from  May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the  Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a disability of 
the lungs. 


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

Review of the claims file reflects that the appellant submitted 
additional medical evidence relevant to the issue on appeal, but 
has yet to be reviewed by the RO.  Specifically, a June 2003 Agent 
Orange VA examination report is of record.  A post-traumatic 
stress disorder examination report dated in September 2003 is also 
associated with the claims file.  This report discusses matters 
pertinent to the appellant's lung disability.  The appellant has 
not waived initial RO review of this evidence.  Thus, upon return 
of the claims file to the RO, the RO should perform a 
comprehensive review of all the evidence in the record, including 
this newly-received evidence.

The RO has not yet considered the appellant's claim based on all 
of the evidence of record, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

To ensure full compliance with due process requirements, the case 
is REMANDED to the regional office (RO) for the following 
development:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA are fully 
complied with and satisfied.  See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  Particularly, the RO 
must notify the appellant of the applicable provisions of the 
VCAA, including what evidence is needed to support his claim, what 
evidence VA will develop, and what evidence the appellant must 
furnish.  

2.  The RO should again review the record, including the newly 
submitted June 2003 Agent Orange examination report.  Upon 
completion of the above requested development and any additional 
development deemed appropriate, the RO should readjudicate the 
issue of entitlement to service connection for a disability of the 
lungs, based on exposure to Agent Orange.  If the benefit sought 
on appeal remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



